*1066Supreme Court also erred in awarding plaintiff’s attorney a fee of $2000 for the anticipated costs of this appeal. Such an award "cannot be upheld in the absence of an affidavit setting out the nature of the attorney’s services and the time spent” (Kieffer v Kieffer, 163 AD2d 907, 908).
Accordingly, the order of Supreme Court is modified by vacating those provisions directing a wage deduction and ordering defendant to pay plaintiff’s attorney the sum of $2000 for the anticipated costs of this appeal. (Appeal from Order of Supreme Court, Erie County, Francis, J. — Attorney’s Fees.) Present — Denman, P. J., Callahan, Green, Lawton and Davis, JJ.